Exhibit 10.52

 

[g110811keimage002.jpg]

@Road 

47200 Bayside Parkway
Fremont, CA 94538
Tel:  510.668.1638
Fax: 510.353.6021

 

June 14, 2005

 

Mr. Michael Martini

 

Re:                               @Road Employment

 

Dear Mike:

 

@Road is pleased to offer you the position of Senior Vice President of Finance
and Chief Financial Officer. This position reports directly to me. The annual
salary is $225,000 plus an annual bonus potential of $l00,000, paid on a
quarterly basis. The annual bonus is based on company performance.

 

Should you accept this position, you will be invited to participate in a 4-year
option to purchase 250,000 shares of common stock. All stock options are
pursuant to our standard stock option plan and subject to board approval.

 

Mike, as a member of our highly-motivated senior management team at this early
stage public company, you will have a great opportunity to experience
interesting and challenging work, and you will enjoy the sense of accomplishment
of watching the company that you’ve worked with performing in the market place.
As @Road grows, you will have ample career growth opportunities with us.

 

@Road offers a fully-paid employee medical benefit package, a dental plan,
vision plan, short term and long term disability, voluntary life insurance and a
self-directed 401K plan effective on the first day of the month following your
start date.

 

The company will establish a “double trigger” change of control agreement for
you. This agreement would provide for limited acceleration of vesting (two years
if employed with the Company for at least one year prior to a change of control,
and one year if such employment is less than one year) if, within one year after
a change of control, you are terminated without cause or not offered a
comparable position. Change of control refers to an acquisition of the Company
by a third party.

 

Your employment with the Company is at will and may be terminated by you or by
the Company at any time, with or without cause. Cause shall mean 1) willful and
repeated failure to comply with the lawful written directions of the Company’s
Board of Directors; 2) gross negligence or willful misconduct in the performance
of the duties of the Company; 3) commission of any act of fraud; or
4) conviction of a felony involving

 

--------------------------------------------------------------------------------


 

moral turpitude causing material harm to the representation of the Company in
each case as determined in good faith by the Company’s Board of Directors.

 

For the purpose of compliance with federal immigration law, you will be required
to provide to the Company documentary evidence of your identity and eligibility
for employment in the United States. This documentation must be provided to the
Company within three (3) business days of your hire date or your employment
relationship will be terminated. In addition, as a condition of your employment
you will be required to sign our standard proprietary information agreement.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter below and return it to me. Please retain the duplicate original for your
records. This letter and the proprietary information agreement set forth the
terms of your employment with the Company and supercede any prior representation
or agreement, whether written or oral. This letter may not be modified or
amended except by written agreement signed by an authorized representative of
the Company and by you.

 

You may indicate your acceptance of this letter by signing and returning a copy
of this letter by 5:00 p.m. on Thursday, June 16, 2004, at which time the offer
will expire. Please fax the executed acceptance to 510.870.1201. We are all very
excited about your joining @Road and look forward to building a great company
together.

 

We look forward to receiving a favorable answer from you.

 

Sincerely,

 

 

Krish Panu

Chairman and Chief Executive Officer

 

 

 

o     I accept this offer

Start date:

 

 

 

 

 

 

o     I decline this offer

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Michael Martini

 

 

2

--------------------------------------------------------------------------------